Name: Commission Regulation (EC) No 395/96 of 4 March 1996 amending Regulation (EC) No 1667/95 establishing a forecast balance for the supply to the Canary Islands of live bovine animals and beef and veal products
 Type: Regulation
 Subject Matter: economic policy;  trade;  means of agricultural production;  regions of EU Member States;  international trade;  animal product
 Date Published: nan

 No L 54/20 EN Official Journal of the European Communities 5 . 3 . 96 COMMISSION REGULATION (EC) No 395/96 of 4 March 1996 amending Regulation (EC) No 1667/95 establishing a forecast balance for the supply to the Canary Islands of live bovine animals and beef and veal products products, the quantities set down in the forecast supply balances for those products must be adjusted; whereas the corresponding Annex to Commission Regulation (EC) No 1667/95 should consequently be amended; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1601 /92 of 15 June 1992 concerning specific measures for the Canary Islands with regard to certain agricultural products ('), as last amended by Regulation (EC) No 2537/95 (2), and in particular Article 3 (4) thereof, Whereas Commission Regulation (EC) No 2790/94 (3), as amended by Regulation (EC) No 2883/94 (4), lays down the detailed rules for implementation of the specific arrangements for the supply of certain agricultural products to the Canary Islands; Whereas Regulation (EC) No 1667/95 Q, establishes the supply balance for beef and veal products for the Canary Islands; whereas that balance may be revised where neces ­ sary, by means of adjustments during the year to the quantities, within the total laid down, on the basis of the region's requirements; whereas in order to satisfy the requirements of the Canary Islands for beef and veal HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EC) No 1667/95 is hereby replaced by the Annex hereto . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 4 March 1996 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 173, 27. 6. 1992, p. 13 . (2) OJ No L 260 , 31 . 10 . 1995, p . 10 .h) OJ No L 296, 17. 11 . 1994, p . 23 . (4) OJ No L 304, 29 . 11 . 1994, p. 18 .Is) OJ No L 158 , 8 . 7. 1995, p . 26 . 5. 3 . 96 I EN I Official Journal of the European Communities No L 54/21 ANNEX FORECAST SUPPLY BALANCE FOR LIVE BOVINE ANIMALS AND BEEF AND VEAL FOR THE CANARY ISLANDS FOR THE PERIOD 1 JULY 1995 TO 30 JUNE 1996 CN code Description of goods Number (*) or quantity (in tonnes) 0102 10 00 Pure-bred breeding bovines (') 4 300 Q ex 0102 90 Bovine animals for fattening 8 000 Q 0201 Meat of bovine animals , fresh or chilled 15 500 0202 Meat of bovine animals , frozen 24 500 1602 50 Other prepared or preserved meat, meat offal or blood of bovine animals 2 500 (') Entry under this heading is subject to the conditions laid down in the relevant Community provisions. 0 Head.